                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



BRYAN GRANT-ADAMS,

                           Petitioner,

          v.                                   CASE NO. 19-3190-SAC

CRAWFORD COUNTY SHERIFF,

                           Respondent.


                        MEMORANDUM AND ORDER

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. Petitioner commenced this matter on September 26, 2019, while

held in the Crawford County Jail.

     On October 8, 2019, the Court entered a Memorandum and Order

directing petitioner to show cause why this matter should not be

dismissed without prejudice to allow him to exhaust state court

remedies. Petitioner’s direct appeal is pending before the Kansas

Court of Appeals, and petitioner, in his response, states that he has

filed a post-conviction action under K.S.A. 60-1507.1
     As explained in the Memorandum and Order of October 8, 2019,

before seeking federal habeas relief, petitioner must exhaust

available state court remedies by presenting the same claims to the

state courts, including the state appellate courts. See 28 U.S.C.

§2254(b)(1). A federal habeas claims is exhausted if it “has been

properly presented to the highest state court, either by direct review


1 A review of on-line records maintained by the Kansas courts shows
that petitioner filed a post-conviction action under K.S.A. 60-1507
on September 30, 2019, in the District Court of Crawford County,
Kansas. That matter is pending under Case No. 2019-CV-000125-P.
See www.kansas.gov/countyCourts/search/records.
of the conviction or in a postconviction attack.” Dever v. Kansas State

Penitentiary, 36 F.3d 1531, 1534 (10th Cir. 1994)(citation omitted).

Because petitioner has not yet exhausted state court remedies, the

Court concludes this matter is premature and that dismissal without

prejudice is appropriate.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motion to

proceed in forma pauperis (Doc. 2) is granted.

     IT IS FURTHER ORDERED this matter is dismissed without prejudice.

     IT IS FURTHER ORDERED no certificate of appealability will issue.

     IT IS SO ORDERED.

     DATED:   This 30th day of October, 2019, at Topeka, Kansas.



                                S/ Sam A. Crow
                                SAM A. CROW
                                U.S. Senior District Judge
